PER OURIAM.
In this case, in which J. H. Cooke, the plaintiff in error, was indicted, tried, convicted, and sentenced for embezzlement of money order funds, of the United States, the United States, through their counsel, confess error in the peremptory instruction given by the trial judge to find the plaintiff in error guilty; and being satisfied that, under the facts and circumstances of the case, such peremptory instruction was erroneous, the judgment of the district court must he reversed, and the cause remanded, with instructions to set aside the verdict heretofore rendered, and award a new trial. Other important questions arise upon the record, and are assigned as error, hut upon them we make no ruling whatever, because they have not hern fully argued, and need not necessarily arise on another trial of the ease. Reversed and remanded.